Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 19, 2017

                                       No. 04-16-00575-CR

                                       Ciarra PLEASANT,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 14, Bexar County, Texas
                                   Trial Court No. 387732
                        The Honorable Susan Skinner, Judge Presiding


                                         ORDER
         On November 17, 2016, this court notified Kimberly Rice-Lobello that she is the court
reporter responsible for timely filing the reporter=s record in this appeal. We further notified Ms.
Rice-Lobello that the reporter=s record had not been filed. Ms. Rice-Lobello requested an
extension of time to file the record, establishing a deadline of January 16, 2017. Ms. Rice-
Lobello was admonished that no extension of time would be allowed. Ms. Rice-Lobello did not
file the reporter’s record.

        It is therefore ORDERED that Kimberly Rice-Lobello must file the record in this court
no later than January 30, 2017. If the record is not received by such date, a show cause order
shall issue directing Kimberly Rice-Lobello to appear on a day certain and show cause why she
should not be held in contempt for failing to file the record. The clerk of this court shall cause a
copy of this order to be served on Kimberly Rice-Lobello by certified mail, return receipt
requested, with delivery restricted to addressee only, or give other personal notice of this order
with proof of delivery.


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2017.
___________________________________
Keith E. Hottle
Clerk of Court